DETAILED ACTION
Original claims 1-10, filed July 11, 2019 are pending.
Election/Restrictions
Claims 1-10 are directed to a genus of neutrophil activation regulators comprising a thrombin-like enzyme.  
As provided in 37 CFR 1.475:
(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories.
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(d) If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(e) The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. 

Restriction is required under 35 U.S.C. 121 and/or 372 and CFR 1.475.
Species Election
Claims 1-10 encompass distinct species not linked by a special technical feature.

If the elected species is encompassed by a recited obvious sub-genus, applicants are requested to identify all members of the obvious sub-genus.  MPEP 803.02, 808.01(a)
If the elected species is encompassed by a proper Markush group, applicants are requested to identify all members of the proper Markush group.  In addition, applicants are requested to identify the common, distinctive core structural element shared by said members and the common, specific function that flows from said distinctive core structure, said structure and function being mainly responsible for the function in the claimed invention (MPEP 706.03(y)(II)(A)).  In this regard, MPEP 803.02 (III)(B) states: “The examiner should not invite the applicant to elect any group of species that would clearly be rejectable … as an improper Markush grouping”1.
There is no restriction among members of an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated obvious sub-genus or the designated proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or an identified proper Markush group will be considered to be patentably distinct and restriction applies.
For claims 1-10, elect:
One specific thrombin-like enzyme. (claims 1-2 and the specification)
One of: (i) neutrophil activation is regulated by inhibiting neutrophil degranulation, (ii) neutrophil activation is regulated by inhibiting neutrophil Mac-I expression, (iii) neutrophil activation is regulated by inhibiting neutrophil NETs formation, (iv) neutrophil activation is regulated by inhibiting neutrophil transendothelial migration, or (v) neutrophil activation is regulated by inhibiting neutrophil tissue infiltration. (claims 4-8)
One of: (i) the neutrophil activation regulator is not in a pharmaceutical composition or (ii) the neutrophil activation regulator is in a pharmaceutical composition.  
If (ii) the neutrophil activation regulator is in a pharmaceutical composition is elected, further elect one specific disease the composition is useful for treating. (claims 9-10 and the specification) 

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The technical feature linking the species appears to be that they all relate to neutrophil activation regulators comprising a thrombin-like enzyme.  However, such proteins were known in the art.  For example, Senga et al, 2010 (WO2010002035) describes a therapeutic agent for a lower urinary tract disease, wherein the agent comprises a thrombin-like enzyme selected from the group consisting of batroxobin, ancrod and crotalase ( see claims 1-2), which anticipates claims 1 and 2 herein . Senga also discloses that batroxobin inhibited the neutrophil infiltration (see Table 5), which anticipated claim 8 herein.  Therefore the species listed above share no special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.   
As stated above, if Applicants believe that the elected species is encompassed by a specific sub-genus for which the species are obvious over each other or a proper Markush group of species, identification of the members of said obvious sub-genus or identification of the members of said proper Markush group is requested.  There is no restriction among members of such an obvious sub-genus or proper Markush group.  The one chosen species will be 
Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species.  Failure to do so will be deemed non-responsive.
 The election of species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention and species.
Should Applicants traverse on the ground that the species are not patentably independent or distinct, Applicants should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention or species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
serial number on every page of their response.
It is also requested that Applicants identify support, within the original application, for any amendments to the claims and specification.  This is necessary because the published version and subsequent specifications are usually not identical to the specification as filed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p7 EST.  If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If Applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, Applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see http://pair-direct.uspto.gov or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   
/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 No Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 706.03(y), subsection III), and all other conditions of patentability have been satisfied (MPEP 803.02 (III)(D)).